Citation Nr: 1329298	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  04-41 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for headaches, to include 
as secondary to the service-connected posttraumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to 
August 1968. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating 
decision of the RO. 

The Board remanded the issue in June 2009 and then denied 
the claim in a November 2011 decision.  The Veteran appealed 
the decision to the United States Court of Appeals for 
Veterans Claims (Court), which in a July 2012 Order, granted 
a July 2012 Joint Motion for Remand.  

The parties to the Joint Motion agreed that the June 2011 
opinion from the Veterans Health Administration (VHA) was 
inadequate as the examiner stated that PTSD could contribute 
to headaches, but did not provide a rationale for his 
conclusion that he did not see convincing evidence that 
would make it more likely than less likely that the 
Veteran's headaches were a consequence of PTSD.  

Although not specifically stated, the Court's Order served 
to vacate the November 4, 2011 decision of the Board.  

In January 2013, the Board remanded the issue for further 
development.  

In January 2013, the Veteran submitted a claim to reopen the 
claim of service connection for hearing loss.  The issue has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction and refers the matter to 
the AOJ for appropriate action.  

A review of the Virtual VA paperless claims processing 
system reveals documents that are either duplicative of the 
evidence of record or are not pertinent to the present 
appeal.  


FINDING OF FACT

The currently demonstrated headaches are shown to have 
stated during to the Veteran's period of active service 
following his exposure to the documented explosion and other 
harmful noise sources during his period of active service 
including in the Republic of Vietnam.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by migraine headaches is due to 
disease or injury that was incurred in active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when 
VA receives a complete or substantially complete application 
for benefits, it will notify the claimant of (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information 
and evidence VA will obtain, and (3) what portion of the 
information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

To the extent that the action taken hereinbelow is favorable 
to the Veteran, further discussion of VCAA is not required 
at this time.


Governing Laws and Regulations for Service Connection

A veteran is entitled to VA disability compensation if there 
is a disability resulting from personal injury suffered or 
disease contracted in line of duty in active service, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty in active service.  38 U.S.C.A. 
§ 1110.  

Generally, to establish a right to compensation for a 
present disability, a veteran must show: (1) a present 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service, the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

Continuity of symptomatology after discharge is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d). 

In Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 
2013), the Federal Circuit clarified that the continuity of 
symptomatology language in § 3.303(b) "restricts itself to 
chronic diseases" found in 38 C.F.R. § 3.309(a).  Id. at 
1335. With respect to the current appeal, the list does not 
include migraine headaches as a "a chronic disease."  See 38 
C.F.R. § 3.309(a) . 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by 
a person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. 
§ 3.159(a)(2).  

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 
1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Federal Circuit has held that medical evidence is not 
always or categorically required in every instance to 
establish the required nexus or linkage between the claimed 
disability and the Veteran's military service.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

That is, lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In short, when considering whether lay evidence is competent 
the Board must determine, on a case by case basis, whether 
the Veteran's particular disability is the type of 
disability for which lay evidence may be competent on the 
issues of diagnosis and medical causation.  Kahana v. 
Shinseki, 24 Vet. App. 428, 438 (2011). 

Secondary service connection may be established for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006, 2012).  

Secondary service connection may also be established for any 
increase in severity of the nonservice-connected disability 
that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease. 38 C.F.R. § 
3.310(b) (2012).  

The Board notes that in October 2006, 38 C.F.R. § 3.310(a)  
was amended to conform with Allen v. Brown, 7 Vet. App. 439 
(1995) except that VA will not concede aggravation unless 
there is medical evidence showing the baseline level of the 
disability before its aggravation by the service-connected 
disability.  38 C.F.R. 
§ 3.310(b).

In determining whether service connection is warranted, the 
Board shall consider the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).


Analysis

In statements and testimony, the Veteran asserts that his 
current headaches are related to an event during service 
when an ammunition dump blew up as well as due to his 
routine exposure to elevated noise levels caused by 
aircraft, explosions and artillery fire.  

Although there is no documentation of treatment for 
headaches in service, he does report having had headaches 
since the time he served in the Republic of Vietnam.  He 
explained that, because he was in a war zone, he did not 
have the luxury of going on sick call or resting while his 
head cleared up.  

The Veteran's spouse testified at the recent hear that, for 
many years, he did not seek medical treatment because he did 
not like going to doctors, but had taken Tylenol every 
night.  

The Veteran testified that he does not remember if he was 
asked upon discharge from service whether he had headaches, 
but reiterated that he certainly had headaches when he was 
separated from service.  

Significantly, the Veteran is shown to have denied having 
headaches at the time of his service separation examination, 
but he was noted to have a history of hypertension for two 
years.  

The existence of a current disability is the cornerstone of 
a claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary). 

During the period of appeal, the VA examinations in December 
2003, November 2007, October 2009 and February 2013 showed a 
diagnosis of migraine headaches.  Thus, the Veteran clearly 
has a disability manifested by migraine headaches.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). He thus meets this 
threshold requirement for service connection. 

The service treatment records are negative for actual 
complaints or findings referable to a headaches.  

In January 2005, the Veteran stated that there were many 
attacks on his duty station in Vietnam.  His personnel 
records show that, from January 1968 to August 1968, he 
served in the Republic of Vietnam.  The Veteran is service 
connected for PTSD based on his verifiable stressor that he 
was near an ammunition supply depot when it blew up.  (See 
April 2008 rating decision).  

With regard to a nexus under 38 C.F.R. § 3.303(a), there is 
probative evidence of a nexus between the Veteran's 
headaches and service.  Holton v. Shinseki, 557 F.3d 1362, 
1366 (Fed. Cir. 2009).  The Board has considered the 
Veteran's lay statements and acknowledges that as a layman 
he is competent to give evidence about what he has 
experienced or observed.  Layno v. Brown, 6 Vet. App. 465 
(1994).  

In this regard the Veteran's statements that he has suffered 
from headaches since service in the Republic of Vietnam are 
found to be competent.  Moreover, based on the evidence of 
record, the Board finds his statements to be credible and 
consistent with the circumstances of his service.   

The Board recognizes that there are unfavorable VA opinions 
of record; however, the opinions are of limited probative 
value as they are based on the absence of documented 
headaches during service.  The Court has held that a medical 
opinion based solely on the absence of documentation in the 
record is inadequate and a medical opinion is inadequate if 
it does not take into account the Veteran's reports of 
symptoms and history (even if recorded in the course of the 
examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  

Based on the VA examination in November 2007, the examiner 
commented that, although the Veteran stated that his 
headaches started in service following an explosion, there 
was no definite documentation of headaches starting in 
Vietnam and that it was less likely as not that the 
headaches were the result of the explosion in service.  

On VA examination in October 2009, the examiner concluded 
that it was less likely that the current migraine headaches 
were due to the in-service explosion or that the claimed 
headaches were due to PTSD as these occurred independently 
and were not associated with PTSD.  

In the July 2011 VHA opinion, the VA medical reviewer opined 
that it was "not likely (using the standard of at least as 
likely as not)" that the current migraine headaches were 
caused by a single incident of excessive noise exposure or 
routine exposure of elevated noise levels incident to the 
Veteran's duties during service.  

The examiner also noted that it was "not likely (using the 
standard of at least as likely as not)" that the current 
migraine headache disorder was caused or aggravated by the 
service-connected PTSD based on the fact that the Veteran's 
headaches were not clearly documented in service.  

The VHA medical reviewer added that PTSD could contribute to 
headaches, but he did not see convincing evidence that would 
make this more likely than less likely that the headaches 
were the consequence of the PTSD.  

On VA examination in February 2013, the VA examiner 
concluded that, as there were no service treatment records 
or post-service treatment records "available for" headaches 
and there was no controlled study available about PTSD 
causing headaches, it was less likely as not that the 
current migraine headaches were caused or aggravated by PTSD 
or related to service.  

While headaches were not identified in the service treatment 
records, this does not preclude the grant of service 
connection where, as here, the Veteran's reported that he 
had experienced headaches and this was  consistent with the 
circumstances of his service.  Under 38 U.S.C.A. § 1154(a), 
where a veteran is seeking service-connection for a 
disability due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown 
by such veteran's service record and all medical and lay 
evidence.  

To the extent that the Veteran and his wife have presented 
credible lay statement that are sufficient to establish that 
he has experienced headaches since service, the Board finds 
the evidence to be in relative equipoise in showing that the 
current headache disorder as likely as not had its clinical 
onset during service due to his exposure to an explosion and 
other hazardous noise levels during service in the Republic 
of Vietnam.  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for headaches is warranted.  38 U.S.C.A. 
§ 5107(b) ; 38 C.F.R. § 3.102. 


ORDER

Service connection for headaches is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


